      Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *     CRIMINAL NO.: 17-201

 v.                                               *     SECTION: “I” (3)

 LILBEAR GEORGE, et al.                           *

                                          *       *       *

            GOVERNMENT’S RESPONSE TO DEFENDANTS’ JOINT
          MOTION TO SUSPEND TRIAL, AND FOR OTHER RELIEF DUE
       TO THE IMPACT OF THE DEADLY COVID-19 PANDEMIC (DOC. 1200)

       NOW INTO COURT, through undersigned counsel, come the United States of America,

who respectfully requests that the Court deny the defendants’ motion to suspend trial and other

relief. Doc. 1200.

       The government agrees that a trial in January will place an undue burden on the defendants

and their counsel as well as the government. However, the government does not agree that the

trial should be suspended indefinitely. Alternatively, the government submits that resetting the

trial date for the spring or summer of 2020 would be appropriate. Furthermore, the government

submits that the defendants have not submitted any legal basis to strike the Notices of Intent to

Seek the Death Penalty.

       The government recognizes the inherent risk associated with trial during a pandemic.

However, other jurisdictions have successfully completed jury trials during this time. In an online

article published on August 27, 2020, Federal Judges Reinventing the Jury Trial During

Pandemic1, USCourts.gov notes that several federal judges such as Judge James Dever, III, of the

Eastern District of North Carolina, Judge Karen Caldwell of the Eastern District of Kentucky, and


       1
        https://www.uscourts.gov/news/2020/08/27/federal-judges-reinventing-jury-trial-during-
pandemic
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 2 of 9




Chief Judge Barbara M.G. Lynn of the Northern District of Texas have all successfully conducted

jury trials during the pandemic.        In United States v. Karen E. Matthews, Judge Caldwell

successfully conducted a jury trial lasting over seven weeks during the pandemic. Id. Judge

Devers successfully conducted two jury trials in May, 2020. Id. The article further cites that if

certain safety protocols are implemented, trials can be conducted safely and fairly to all parties

involved.

       Federal Judges also now have guidance from the Administrative Office of the United States

Courts on how to conduct jury trials during the pandemic. Conducting Jury Trials and Convening

Grand Juries During the Pandemic2 is a published report from the COVID-19 Judicial Task Force

that offers guidance during all phases of trial from wearing of protective gear by the parties, jury

protection and selection, set-up of the courtroom, communication between defendants and counsel,

presentation of evidence, witness testimony, spectator seating and remote viewing, deliberations

and other considerations that may affect a trial. Id. This guidance shows that with careful planning

and input from all parties, jury trials can be successfully held during a pandemic.

       The defendants submit several reasons as to why they believe the trial should not go

forward in January. While counsel may have legitimate concerns as to why the trial cannot take

place in January, those concerns do not justify suspending the trial without date. The concerns

raised can be addressed in order to prepare for trial. The government shares many of the same

concerns, but believes that this case can be set for trial later in the year and that a reasonable delay

would allow for the defendants and counsel to properly prepare for trial.




       2
           https://www.uscourts.gov/sites/default/files/combined_jury_trial_post_covid_doc_6.10.20.pdf


                                                    2
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 3 of 9




        Counsel for the government has not found any federal capital cases currently awaiting trial

that have been suspended indefinitely without a trial date due to the pandemic nor do the

defendants cite to any case that has received this extraordinary treatment.

        This case was originally indicted in November of 2017. Counsel for the defendants have

had over two years prior to the pandemic to meet with their clients, witnesses, and expert witnesses

in preparation for the guilt and penalty phases of trial. Additionally, they have had the opportunity

to witness the separate trial of the two co-defendants previously severed in this case that occurred

in November of 2019. Therefore, they have seen most, if not all, of the government’s evidence as

to the guilt phase of this trial.

        Defense counsel raises the issue that they must meet in person with the defendants to

properly prepare for trial. Counsel has the ability to meet in person with their individual clients.

The undersigned counsel for the government confirmed with each of the jails housing the

defendants that counsel can meet in-person with their clients at the jails they are housed. St.

Charles Parish’s Nelson Coleman Correctional Center, where Curtis Johnson is held, allows for

attorney-client in-person meetings with a glass partition from 8:00 a.m. to 4:00 p.m. St. Bernard

Parish Prison, which houses Chukwudi Ofomata, allows for in-person attorney and client meetings

from 8:30 a.m. to 3:30 p.m. These visits can be requested with or without a glass partition. St.

Tammany Parish Prison does not have regularly scheduled hours for attorney-client visits.

However, such meetings can be scheduled with the permission of the warden.3 Therefore, the

attorneys have the ability to meet privately with their clients, in-person, and with safeguards in-

place for protection from the COVID-19 virus.




        3
         According to officials at the jail, Mr. George has previously met in-person with attorneys in this
case during the pandemic.
                                                     3
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 4 of 9




       Additionally, as noted by the defendants’ in their Joint Motion, this Court has offered

continuously to have the defendants transported to the federal Courthouse in order to meet in-

person with their counsel. Defendants’ Joint Motion, Doc. 1200, p.16. Although there is law

enforcement in the courtroom while the meetings take place, the conversations are not monitored,

nor do any of the officers who may hear any of the conversations report any of the conversations

to anyone, let alone the prosecutors in this case.

       While the government recognizes the duty of defense counsel to meet in-person with their

clients, it is not recognized as the only way for them to communicate. Defense counsel in this case

have the ability to supplement in-person client meetings with video-conferencing, telephone, and

written communications, all of which provide a secure and private way to communicate.

       When all means of communication are taken together, all of which are available now to the

defendants and counsel, the defendants and their counsel have more than adequate ability to

effectively communicate in-person and by other means in preparation for trial and also to satisfy

counsels’ ethical and professional responsibilities.

       Defense counsel cite that they have a conflict with effectively representing their clients and

protecting their personal health. Although the government recognizes that there are certain risks

associated with in-person meeting in preparation for trial, those risks can be minimized by

following CDC guidelines and other recommendations from health care professionals. Those risks

must also be weighed with the public’s right to a fair, and timely administration of justice in

accordance with the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A). Additionally the Court must

consider the rights of the victims in this case. 18 U.S.C. § 3771(a)(7). The family of Hector

Trochez is entitled to proceedings free from unreasonable delay. Id. Suspending the trial without

date would be an unreasonable delay and prejudicial to the Trochez family.



                                                     4
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 5 of 9




       Defense counsel also have the opportunity to enter into meaningful plea discussions with

the government. As noted above, counsel have the means to effectively communicate both in-

person and by other means with their clients. Counsel for the government has continually

expressed a willingness to meet with defense counsel and their clients to discuss a possible

resolution to this case prior to trial. The pandemic has not changed the government’s position as

to plea negotiations. Although counsel cite possible difficulties in meeting with family members

of their clients in order to pursue a plea, it is ultimately the defendants’ decisions in this case and

counsel does have the ability to effectively communicate with them. Furthermore, the defendants

also have the ability to communicate with their family members if they choose to do so regarding

a plea. The government is willing, and has done so in the past, to arrange in-person meetings with

defendants, family members, and counsel in this case.

       Counsel further submits that this trial should not take place in January due to the

presidential election and the possible change in administration. The government submits that

political considerations should never be taken into account in a judicial proceeding.             The

defendants and government are entitled to a proceeding free from any political influence. Should

any law or government policy change in the future for political or any other reasons, then the

defendants can pursue any relief to which they are entitled at that time. To delay a trial merely for

the possibility of a change in the executive branch of the government is improper.

       Counsel additionally argues that there will be difficulties in selecting a jury that is

representational of the community. The government submits that such an argument is premature

at this time. As noted by this Court in its ruling in United States v. Jones, 2006 WL 278248 (E.D.

La. 2006), the defendants cannot state that the representation of African-American and other

minority groups is not fair in relation to the number of such persons in the community. Id. Such



                                                  5
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 6 of 9




an argument cannot be made until the composition of the jury pool is known. Furthermore, the

defense must show that “[t]here is systematic exclusion when the underrepresentation is due to the

system of jury selection itself, rather than external forces.” Id., citing United States v. Rioux, 97

F.3d 648, 658 (2d Cir. 1996). “To obtain relief under the Jury Act, a defendant must prove a

‘substantial failure’ to comply with the Act’s provisions, a substantial failure being one that

destroys the random nature or objectivity of the selection process.” United States v. Olaniyi-Oke,

199 F.3d 767, 772 (5th Cir. 1999). The “happenstance” of a disproportionate jury venire is simply

not enough to prevail under the Jury Act—not every venire will match the proportions of minorities

in the community, given the nature of random selection and the size of the sample. Id. The

defendants cannot prove a substantial failure to comply with the Act’s provisions based upon

speculative, premature arguments.

        The Court draws upon prospective jurors from all thirteen parishes in the Eastern District

of Louisiana, not just those from Orleans Parish. Jones at *2. Each of the thirteen parishes is

proportionally represented in the master jury wheel. Id. Therefore, the Court should look to the

representation of all of the parishes in the pool as to race, sex, age, and other factors, not just the

representation from Orleans Parish.

        The defendants further argue that wearing masks would cause undue bias and hardships

during the trial.   Requiring the defendants to wear a mask during the trial does not cause bias

against the defendants, as everyone in the courtroom will be required to wear a mask. The

defendants will not be singled-out. Given the prevalence of mask wearing today, the government

submits that the defendants will suffer no prejudice for wearing a mask. Furthermore, if the

defendants wish for their faces to be seen by the jury, they can opt to wear a clear shield during

trial to cover their faces. Additionally, if the defendants opt to wear opaque masks, the masks


                                                  6
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 7 of 9




would only cover from the nose down and would not cause undue difficulty for the jurors to

observe the defendants during the trial. Conversely, the defendants would also still be able to

observe the jurors and their reactions even if the jurors were wearing masks from the nose down

as well.

       The court can also make adjustments from the mask requirements for witnesses when they

are testifying. If the Court deemed it appropriate and safe, witnesses could be allowed to remove

their masks while testifying with proper distancing and other safeguards in place. The Court could

also provide clear face shields in lieu of masks for witnesses to wear while testifying. Both

methods would allow all parties to clearly see the witness’s face during testimony. The Court may

also allow attorneys at the podium to remove their masks while questioning witnesses, again with

proper distancing and other safeguards in place. This would allow for uninhibited questioning of

witnesses.

       As for spectators attending the trial, the courtroom can be open to the public based upon

health and safety guidelines. Furthermore, the court can take steps such as video-conferencing the

trial to an overflow courtroom should the trial courtroom fill to capacity. Seating may be limited

in the trial courtroom but public attendance has always been limited to the capacity of the

courtroom. The Court can also make arrangements to ensure that the defendants’ families as well

as the victim’s family are represented in the trial courtroom by reserving seating in the trial

courtroom.

       The defendants additionally seek an order striking the government’s Notices to Seek the

Death Penalty. However, they cite no authority nor offer any argument as to why the Notices

should be struck. Absent such argument or legal basis, the Notices should remain in place.




                                                7
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 8 of 9




       The government recognizes that this is a novel situation for all parties involved and also

the difficulties in conducting a capital trial during the pandemic. However, it would be unfair to

all parties involved to continue this trial without date in the hope of a future vaccination or medical

treatment being developed. Such a suspension based upon a completely speculative future date

would not serve the best interests of justice. Given the difficulties raised by the defense, the

government submits that a trial in January would not serve the best interests of justice and therefore

respectfully submits that the trial date be reset until the spring or summer of 2020. That would

allow adequate time for defense counsel and the defendants to meet, confer, and prepare, both in-

person and by other means, for the trial. The government faces the same hardships with its

witnesses, both lay and expert, and believes that this will give adequate time for preparation.

Should the circumstances of the pandemic require later evaluation of the trial date, the Court can

certainly consider it at an appropriate time. However, justice will be best served by setting a trial

date and all parties moving forward to try the case on that date.




                                                  8
     Case 2:17-cr-00201-LMA-DMD Document 1231 Filed 10/30/20 Page 9 of 9




       WHEREFORE, the government respectfully requests the defendants’ Joint Motion to

Suspend the Trial and for Other Relief Due to the Impact of the Deadly COVID-19 Pandemic be

DENIED.

                                                      Respectfully submitted,

                                                      PETER G. STRASSER
                                                      UNITED STATES ATTORNEY

                                                      s/ Gregory M. Kennedy
                                                      GREGORY M. KENNEDY
                                                      Assistant United States Attorney
                                                      Louisiana Bar Roll Number 20896
                                                      650 Poydras Street, Suite 1600
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 680-3102
                                                      Email: Greg.Kennedy@usdoj.gov


                                                      s/ Brittany L. Reed
                                                      BRITTANY L. REED
                                                      Assistant United States Attorney
                                                      Louisiana Bar Roll Number 31299
                                                      650 Poydras Street, Suite 1600
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 680-3031
                                                      Email: Brittany.Reed2@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to counsel for
defendant.


                                                      s/ Gregory M. Kennedy
                                                      GREGORY M. KENNEDY
                                                      Assistant United States Attorney




                                                 9
